Title: To Thomas Jefferson from James Lovell, 8 January 1803
From: Lovell, James
To: Jefferson, Thomas


          
            To
              the President of the United States
            Boston January 8th. 1803.
          
          Self Interest once forced me to intrude upon the busy moments of your Excellency, for the purpose of showing how much it was my own choice to hold a Commission “during the Pleasure of the President of the United-States for the time being.”   A more generous motive leads me to intrude a second time, for the purpose of proving how much I am convinced that my watchful concern for my own official-Integrity is, in fact, a just tribute due to the Reputation of Him who continues to me the same Patronage which I enjoyed under the two former Persons of a Trinity of Presidents. 
          I have exhibited to the Comptroller of the Treasury my annual-account of Fees, according to two Laws, and his particular Instructions. It differs, in a single Item, from any of my former accounts, tho’ it resembles those of all other Officers in the same line of employment, and is as solemnly true.   I shall not condescend to point out and explain the difference to any one but my Patron; and no one else, perhaps, will happen to perceive it.   The inclosed memoranda will suffice to elucidate it, after one additional declaration that “I am conscientiously free to take credit for less than my actual Expenditures, tho’ I shall ever scorn to insert more, be the provocation to do it ever so great.” 
          In amusing myself with “canonical” books and making observations upon real-life I have found that “the most subtle of all the Beasts of the field,” tho’ he eats eggs & flesh in common with Foxes and Monkies, yet picks his Dessert among Flowers of the “best-characters,” just as another kind of Glutton culls a whole garden bed to find his peculiar “best-sort” of Lettuce. If it was that Beast’s “Taste” for fruits in-general or “apples” in-particular which in “good old times” procured him the Crown of “Subtlety,” yet, it is funfull to guess why, in later times, he should be quoted as a “wise”-model for Men’s imitation, and be recommended jointly with the “harmless”-Dove.
          When Legislators in Massachusetts, not long ago, borrowed Shears from the Parcæ to cut the Fees of the naval-office of Boston alone, the glaring-Injustice of the action bewildered all search after the Wisdom of their motives: But, when the Legislators of the United-States borrowed those same Shears last April, from laudable motives, doubtless, tho’ inscrutable by my small mental-abilities, They handled the instruments with so many appearances of Impartiality, and with such demonstrations of some rule of equity, within their own minds, that the principal-Officers in some of the principal-Districts will, naturally, correct any past too-niggardly Propensities, towards their Deputies and other necessary-assistants, in the expenditure of their own lawful & righteous Earnings. 
          Whoever boasts of living under “a government of Laws” ought to know that the “liberty of the press” is most intimately connected with his Ground of boasting. 
          At present, the “Licentiousness” of the press is so fully engaged against the executive-part of our Governments that the legislative-parts cannot be complimented with any due Specimens of its “Liberty”-from want of spare-types and impartial-printers. 
          Thus, from some Charity to myself and much Devotion to your Excellency, I have penned a few additional-traits of the principles the conduct and the conscience of an obedient Fellow-citizen, who is also 
          Your obliged and very humble Servant
          
            James Lovell Navl. Off
          
        